DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 3/04/2022 have been fully considered but they are not persuasive. Applicant states “Nazar does not disclose or suggest "transmit via the transceiver an identifier of at least one AP of the plurality of APs identified by the station to perform a nulling operation for the station" as claimed in amended claim 27.” According applicant’s original disclosure, each station reports nulling IDs and RSSI information in report message (feedback: see figure 7, paragraph 141-145).  Secondly, applicant states a null is formed to reduce interference from one of the APs in beamforming group (paragraph 78, pages 10-11).  Applicant also states “transmitting a CSI matrix is not the same thing as transmitting "an identifier of at least one AP . . . identified by the station to perform a nulling operation for the station" as claimed.”
The examiner respectfully disagrees with the applicant.   The system of Nazar the CSI matrix has null vectors for interference suppression (Paragraph 114 and 135: see below). Nazar also states the vectors are use to null out the interference origination from the marcocell base station (see paragraph 138: see below). Thus, the system of Nazar performs nulling operation for the station by sending the (nulling ) vector information( associated with at least one interfering base station)  in feedback report.   

[0073] In a communications system deployment using coordinated multipoint transmission (CoMP), the number of UEs that are co-scheduled may be limited by the respective degrees of freedom of one or more cooperating transmission points. For example, in a communications system using a coordinated scheduling and/or coordinated beam-forming (CS/CB) mode of operation, when a transmission point is equipped with multiple antennas (e.g., four transmit antennas), the transmission point may null the interference from up to three interferers, for example by using transmit zero-forcing beam-forming (ZF-BF). In another example, in a communications system using a joint transmission (JT) mode of operation, wherein multiple transmission points may be simultaneously transmitting to a single UE instead of interference nulling, the system may suffer from a loss of dimension that may have been used for scheduling multiple UEs. 
[0114] The UE 522 may calculate a receiver weight vector, based on the CSI matrix to the small cell base station 510. The weight vector may be designed to improve (e.g., optimize) the performance of interference suppression of interfering signals originating from the small cell base station 510. A null vector may be used for the weight vector. Such a null vector may be orthogonal, for example, to the CSI matrix to the small cell base station 510.
[0115] The UE 522 may be configured to report information pertaining to one or more interference measurements (e.g., CSI measurements) performed by the UE 522. For example, the UE 522 may send a feedback report. The feedback report may include, for example, the weight vector, the CSI matrix to the base station 506, and/or the CSI matrix to the distributed antenna 508. The UE 522 may be configured to send the feedback report to one or more other devices in the wireless communications system 500. For example, the UE 522 may be configured to send the feedback report to respective schedulers of the base station 506 and the distributed antenna 508. The UE 522 may be configured to combine the weight vector with the CSI matrices in the feedback report, which may reduce signaling overhead.

118] FIG. 6 depicts a system model of an example interference alignment implementation. As shown, H.sub.M, H.sub.R, and H.sub.F may be representative of respective CSI matrices that may be computed based on one or signal measurements performed by a UE 600. In accordance with the illustrated example, the CSI matrix H.sub.M may be associated with a macrocell base station 602 (e.g., an eNB), the CSI matrix H.sub.R be associated with a distributed antenna 604 (e.g., an RRH) towards, and the CSI matrix H.sub.F may be associated with a small cell base station 606 (e.g., of a femtocell). The UE 600 may provide feedback to the base station 602. The feedback may include a receiver weight vector u.sub.R. Precoding vectors v.sub.M and v.sub.R may be determined by the base station 602 and the distributed 
u.sub.R.sup.HH.sub.F=0 (1)
This may enable enhanced (e.g., maximized) interference suppression, as interference originating from the small cell base station 606 may be zeroed out.
[0119] The UE 600 may provide vectors u.sub.R.sup.HH.sub.M and u.sub.R.sup.HH.sub.R, which may represent feedback, to respective schedulers for the base station 602 and the distributed antenna 604. The schedulers may be collocated, for example at a common central processing unit. The schedulers may use this feedback to calculate respective precoding vectors, for example using a zero forcing algorithm, such as:
[ v 0 v 1 ] = [ u R H H R u R H H M ] - 1 ( 2 ) ##EQU00001##
If v.sub.R=v.sub.0 and v.sub.M=v.sub.0, equation (2) may provide u.sub.R.sup.HH.sub.Rv.sub.R=1 and u.sub.R.sup.HH.sub.Mv.sub.M=0, which may imply that interference from the base station 602 may be aligned with interference from the small cell base station 606. This may assume that the desired signal is preserved.

[0135] Based on the respective CSI matrices from the first and second UEs 912, 914 to the base station 906, the first and second UEs 912, 914 may calculate respective receiver weight vectors. The receiver weight vectors may be designed to improve (e.g., optimize) interference suppression performance of interfering transmissions from the base station 906 to the first and second UEs 912, 914. Null vectors may be used for the receiver weight vectors. Each null vector may be orthogonal to a corresponding CSI matrix to the base station 906.
 [0138] FIG. 10 depicts a system model of an example interference alignment implementation that may be applied to a wireless communications system configured for MU-MIMO communication. As shown, a first UE 1000 and a second UE 1002 may be co-scheduled, for example by a scheduler of a small cell base station 1004 (e.g., of a picocell). The first and second UEs 1000, 1002 may be configured to determine respective receiver weight vectors, for example using u.sub.1.sup.HH.sub.M1=0 and u.sub.2.sup.HH.sub.M2=0, to null out interference originating from a macrocell base station 1006 (e.g., an eNB). The first and second UEs 1000, 1002 may provide the receiver weight vectors, which may represent feedback, to the scheduler of the small cell base station 1004. The small cell base station 1004 may calculate precoding vectors (e.g., optimal precoding vectors). The precoding vectors may be determined, for example, using a zero forcing algorithm, such as:



The examiner acknowledges applicant request to hold double patenting rejections in abeyance. The examiner will still cite the double patenting rejection in every office action until the claims of the present application have been deem allowable.   

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-31, 33-38, and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,750,395. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention deals with measuring signals and transmit a list (at least one identifier of AP ) that is to perform a nulling operation (see table below) .

Current application 16/926479
27. (New) A station for wireless communication, comprising: a transceiver; and a processing system coupled to the transceiver and configured 


28. (New) The station of claim 27, wherein, to measure the signals, the processing system is further configured to measure at least one of: a received signal strength indication (RSSI), a signal-to-interference-and-noise ratio (SINR), or a combination thereof (see claims 2 or claim 3).
  
29. (New) The station of claim 27, wherein, to measure the signals, the processing system is further configured to: receive at least one beacon signal (see claim 4).  

30. (New) The station of claim 27, wherein, to measure the signals, the processing system is further configured to: conduct at least one sounding measurement (see claim 6).  

31. (New) The station of claim 27, wherein, to measure the signals, the processing system is further configured to: measure at least one reference signal (see claim 4 or claim 6: a reference signal can be beacon or sounding measurement based on examiner’s BRI).  
32. (New) The station of claim 27, wherein, to transmit the identifier, the processing system is further configured to: transmit a medium access control (MAC) header that includes the identifier.  


 
34. (New) A method for wireless communication at a station, the method comprising: measuring signals from a plurality of access points (APs) that are configured to coordinate beamforming transmissions; and transmitting an identifier of at least one AP of the plurality of APs that is to perform a nulling operation for the station.  
35. (New) The method of claim 34, wherein the measuring the signals comprises measuring at least one of: a received signal strength indication (RSSI), a signal-to-interference- and-noise ratio (SINR), or a combination thereof.  
36. (New) The method of claim 34, wherein the measuring the signals comprises: receiving at least one beacon signal.  
37. (New) The method of claim 34, wherein the measuring the signals comprises: conducting at least one sounding measurement.  
38. (New) The method of claim 34, wherein the measuring the signals comprises: measuring at least one reference signal.  
39. (New) The method of claim 34, wherein the transmitting the identifier comprises: transmitting a medium access control (MAC) header that includes the identifier.  
40. (New) The method of claim 34, wherein the plurality of APs comprises a distributed multiple-input multiple-output (MIMO) cluster, a coordinated beamforming cluster, or a joint MIMO cluster.  

42. (New) The station of claim 41, wherein the MAC header comprises a high efficiency control field that includes the information.  
43. (New) The station of claim 41, wherein the plurality of APs are configured to coordinate beamforming transmissions (see claim 10).  
44. (New) The station of claim 43, wherein the information further comprises: a first RSSI associated with a first AP of the plurality of APs; and a second RSSI associated with a second AP of the plurality of APs (see claim 2).  
45. (New) The station of claim 43, wherein the information further comprises: a first SINR associated with a first AP of the plurality of APs; and a second SINR associated with a second AP of the plurality of APs (see claim 3).   
46. (New) The station of claim 41, wherein, to transmit the MAC header, the processing system is further configured to: transmit a packet comprising the MAC header to at least one AP of the plurality of APs via the transceiver.  

47. (New) A method for wireless communication at a station, comprising: 
48. (New) The method of claim 47, wherein the MAC header comprises a high efficiency control field that includes the information.  
49. (New) The method of claim 47, wherein the plurality of APs are configured to coordinate beamforming transmissions.  
50. (New) The method of claim 49, wherein the information further comprises: a first RSSI associated with a first AP of the plurality of APs; and a second RSSI associated with a second AP of the plurality of APs.  
51. (New) The method of claim 49, wherein the information further comprises: a first SINR associated with a first AP of the plurality of APs; and a second SINR associated with a second AP of the plurality of APs.  
52. (New) The method of claim 47, wherein the transmitting the MAC header comprises: transmitting a packet including the MAC header to at least one AP of the plurality of APs.   

 



1. An apparatus for communication, comprising: a processing system configured to generate at least one request, wherein the at least one request 
2. The apparatus of claim 1, wherein the DL received signal strength information comprises at least one first received signal strength indication (RSSI) and the UL received signal strength information comprises at least one second RSSI.
3. The apparatus of claim 1, wherein the DL received signal strength information comprises at least one first signal-to-interference-and-noise ratio (SINR) and the UL received signal strength information comprises at least one second SINR.
4. The apparatus of claim 1, wherein: the signal measurement information 
5. The apparatus of claim 4, wherein: the at least one request is further for requesting the first station to measure beacon signals from the first set of access points.
6. The apparatus of claim 1, wherein: the signal measurement information comprises a result of at least one sounding measurement.
7. The apparatus of claim 6, wherein: the at least one request is further for requesting the first station to conduct sounding measurements with the first set of access points.
8. The apparatus of claim 1, wherein: the at least one request is further for requesting the first station to transmit uplink signals to the first set of access points.
9. The apparatus of claim 1, wherein: at least one of the plurality of stations is associated with one of the plurality of access points.
10. The apparatus of claim 1, wherein: the plurality of access points comprise at least part of a cluster of wireless nodes configured to collectively serve the plurality of stations; and the cluster comprises a coordinated beamforming cluster or a joint multiple-input multiple-output (MIMO) cluster.
11. The apparatus of claim 1, wherein the determination of which of the plurality of access points is to perform a nulling operation for one or more of the plurality of stations comprises: determining whether at least one of the plurality of 
12. A method of communication for an apparatus, comprising: generating at least one request, wherein the at least one request is for a first station of a plurality of stations to measure downlink (DL) received signal strength information for a first set of access points of a plurality of access points; outputting the at least one request for transmission; obtaining the DL received signal strength information after the at least one request is output; measuring uplink (UL) signal strength information from a first set of stations of the plurality of stations; determining which of the plurality of access points is to perform a nulling operation for one or more of the plurality of stations, wherein the determination is based on the DL received signal strength information and the UL received signal strength information; generating a list identifying each of the plurality of access points that is to perform a nulling operation for a particular one of the plurality of stations, wherein the generation of the list is based on the determination; and outputting the list for transmission.
13. The apparatus of claim 1, wherein the DL received signal strength information comprises at least one first received signal strength indication (RSSI) and the UL received signal strength information comprises at least one second RSSI.
14. The apparatus of claim 1, wherein the DL received signal strength information comprises at least one first signal-to-interference-and-noise ratio (SINR) and the UL received signal strength 
15. The method of claim 12, wherein: the signal measurement information comprises a result of at least one beacon signal measurement.
16. The method of claim 15, wherein: the at least one request is further for requesting the first station to measure beacon signals from the first set of access points.
17. The method of claim 12, wherein: the signal measurement information comprises a result of at least one sounding measurement.
18. A wireless node, comprising: a processing system configured to generate at least one request, wherein the at least one request is for a first station of a plurality of stations to measure downlink (DL) received signal strength information for a first set of access points of a plurality of access points; a transmitter configured to transmit the at least one request; and a receiver configured to receive the DL received signal strength information after the at least one request is transmitted; wherein the processing system is further configured to: measure uplink (UL) signal strength information from a first set of stations of the plurality of stations; determine which of the plurality of access points is to perform a nulling operation for one or more of the plurality of stations, wherein the determination is based on the DL received signal strength information and the UL received signal strength information, and generate a list identifying each of the plurality of access points that is to perform a nulling operation for a particular one of the plurality of stations, .
 
 












Claims 32, 39, 41-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,750,395 in view of Srinivasa et al. (US 2011/0310827). 

Although patent ‘395 discloses an invention that measuring signals and output (transmit) a list (at least one identifier of AP ) that is to perform a nulling operation, but patent ‘395 fails to output the list in in a medium access control (MAC) header. 
Similar to patent ‘395, Srinivasa teaches a system for measuring the channel state and sending null-steer vector information via feedback report (see figure 6: paragraphs 67-70).  Srinivasa explicitly discloses the feedback information is in MAC header of the feedback frame (paragraph 59).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the feedback information for nullication of an AP be in MAC header of the feedback frame as taught by Srinivasa in the invention of patent ‘395 in order to improve transmission reliability (Srinivasa: paragraph 06).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 28, 31, 33-35, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayeb Nazar et al. (US 2014/0256341).

With regard to claims 27 and 34, Nayeb teaches: A station for wireless communication, comprising: 
a transceiver (see figure 1B: paragraphs 39 and 41-42) ; and 
a processing system coupled to the transceiver and configured to (see figure 1B: paragraphs 39-41) : measure signals from a plurality of access points (APs) via the transceiver (see figure 6, signal measurements : paragraphs 115 and 118)

In a communications system deployment using coordinated multipoint transmission (CoMP), the number of UEs that are co-scheduled may be limited by the respective degrees of freedom of one or more cooperating transmission points. For example, in a communications system using a coordinated scheduling and/or coordinated beam-forming (CS/CB) mode of operation, when a transmission point is equipped with multiple antennas (e.g., four transmit antennas), the transmission point may null the interference from up to three interferers, for example by using transmit zero-forcing beam-forming (ZF-BF). ); 
and transmit via the transceiver an identifier of at least one AP of the plurality of APs identified by the station to perform a nulling operation for the station (feedback report, paragraphs 115, 118-119 and 138:  Each CSI matrix is associated with a different base station/AP.
In accordance with the illustrated example, the CSI matrix H.sub.M may be associated with a macrocell base station 602 (e.g., an eNB), the CSI matrix H.sub.R be associated with a distributed antenna 604 (e.g., an RRH) towards, and the CSI matrix H.sub.F may be associated with a small cell base station 606 (e.g., of a femtocell). The UE 600 may provide feedback to the base station 602.
See paragraphs 114, 119, 135, which states null vectors are associated with CSI matrix).  


    PNG
    media_image1.png
    542
    694
    media_image1.png
    Greyscale

With regard to claims 28 and 35, Nayeb teaches: wherein, to measure the signals, the processing system is further configured to measure at least one of: a received signal strength indication (RSSI), a signal-to-interference-and-noise ratio (SINR), or a combination thereof (paragraphs 115, 118 and 142:
 [0142] An interference alignment measurement set may be dynamically and/or semi-statically changed, for example in accordance with one or more factors. Such factors may include, for example, one or more of a signal to interference plus noise (SINR) operation region, a number of TPs taking part in the interference alignment process, an interference environment and/or statistics).  

With regard to claims 33 and 40, Nayeb teaches: wherein the plurality of APs comprises a distributed multiple-input multiple-output (MIMO) cluster, a coordinated beamforming cluster, or a joint MIMO cluster (paragraph 73).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-30 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar et al. (US 2014/0256341) in view of Ponnuswamy et al. (US 2015/0117324), which was cited in IDS filed on 10/20/2020.

With regard to claim 29 and 36, Although Nayeb teaches the interference management system can be element in WLAN /IEEE 802.11 system (Paragraphs 35 and 38), Nayeb only discloses the process of measuring LTE reference signals.  Thus, Nayeb fails to teach the processing system configured to receive at least one beacon signal to measure the signals. 
Similar to Nayeb, Ponnuswamy disclose a process of performing channel state estimation to determine which one or more nullification devices (see figure 2: paragraphs 34-35 and 40).  Ponnuswamy also discloses the channel state estimation is performing by measuring sounding frames or beacon frames (paragraph 34).

   [0034] Referring to FIG. 2, an exemplary flowchart of a method 200 for minimizing interference between wireless network devices using the beamforming technique is shown. At operation 210, the wireless network device 102 transmits on the RF channel on which it operates as well as on adjacent channels one or more data frames for channel state estimation to other wireless network devices within interference and communication ranges. These other wireless network devices may include two or more wireless network devices or a single wireless network device such as wireless network device 104. The data frames for channel state estimation may be in the form of a beacon frame, a sounding frame similar to the one used with TxBF and MU-MIMO techniques (e.g., a sounding frame used during off-channel scanning for RF management), or another proprietary data frame suitable for the purpose of channel state estimation. The frequency at which such data frames are transmitted may be selected strategically on account of the fact that RF conditions between wireless network devices are relatively slow-changing 

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have processing circuit to receive at least one beacon signal to measure the signals as taught by Ponnuswamy the device of Nayeb in order to increase network performance in WLAN system (Ponnuswamy: paragraph 44).  

With regard to claim 30 and 37:
Although Nayeb teaches the interference management system can be element in WLAN /IEEE 802.11 system (Paragraphs 35 and 38), Nayeb only discloses the process of measuring LTE reference signals.  Thus, Nayeb fails to teach the processing system configured to conduct at least one sounding measurement to measure the signals.
Similar to Nayeb, Ponnuswamy disclose a process of performing channel state estimation to determine which one or more nullification devices (see figure 2: paragraphs 34-35 and 40).  Ponnuswamy also discloses the channel state estimation is performing by measuring sounding frames or beacon frames (paragraph 34).

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have processing circuit to conduct at least one sounding measurement (via sounding frames) to measure the signals as taught by Ponnuswamy the device of Nayeb in order to increase network performance in WLAN system (Ponnuswamy: paragraph 44).  

 

Claims 32, 39, 41-52 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar et al. (US 2014/0256341) in view of Srinivasa et al. (US 2011/0310827).

With regard to claim 32 and 39: Although Nayeb discloses the CSI information is in feedback report, it does not teach feedback report transmission via MAC signaling. Thus, Nayeb fails to teach the processing system is further configured to: transmit a medium access control (MAC) header that includes the identifier.  
Similar to Nayeb, Srinivasa teaches a system for measuring the channel state and sending null-steer vector information via feedback report (see figure 6: paragraphs 67-70).  Srinivasa explicitly discloses the feedback information is in MAC header of the feedback frame (paragraph 59).  
   [0059] The type of feedback from the station, i.e., CSI, noncompressed beamforming, compressed beamforming, or null-space vector, can be identified as a steering subfield field of a 3 bit high-throughput (HT) control filed or a very high throughput (VHT) control field in a MAC header of the feedback frame. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the feedback information for nullication of an AP be in MAC header of the feedback frame as taught by Srinivasa in the system of Nayeb in order to improve transmission reliability (Srinivasa: paragraph 06).  


With regard to claim 41 and 47, Nayeb teaches: A station for wireless communication, comprising: 
a transceiver (see figure 1B: paragraphs 39 and 41-42); and 
a processing system coupled to the transceiver and configured to (see figure 1B: paragraphs 39-41): 
measure signals from a plurality of access points (APs) via the transceiver  (see figure 6, signal measurements : paragraphs 115, 118, and 142)
; and transmit via the transceiver (feedback report) that includes information based on the signals (paragraphs 115, 118-119 and 138), 
wherein the information comprises at least one of: a received signal strength indication (RSSI), a signal-to-interference-and-noise ratio (SINR) (paragraphs 118 and 142), an indication of an AP of the plurality of APs identified by the station to perform a nulling operation for the station (feedback report, paragraphs 115, 118-119 and 138:  Each CSI matrix is associated with a different base station/AP), or a combination thereof.  
Although Nayeb discloses the CSI information is in feedback report, it does not teach feedback report transmission via MAC signaling. Thus, Nayeb fails to teach the information based on the signals are in a medium access control (MAC) header. 
Similar to Nayeb, Srinivasa teaches a system for measuring the channel state and sending null-steer vector information via feedback report (see figure 6: paragraphs 
   [0059] The type of feedback from the station, i.e., CSI, noncompressed beamforming, compressed beamforming, or null-space vector, can be identified as a steering subfield field of a 3 bit high-throughput (HT) control filed or a very high throughput (VHT) control field in a MAC header of the feedback frame. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the feedback information for nullication of an AP be in MAC header of the feedback frame as taught by Srinivasa in the system of Nayeb in order to improve transmission reliability (Srinivasa: paragraph 06).  

With regard to claim 42 and 48, Srinivasa also teaches: wherein the MAC header comprises a high efficiency control field that includes the information (paragraph 59: the examiner view VHT having a high efficiency compared to HT based on BRI. 
Examiner note: If the applicant is referring high efficiency mode as in IEEE 802.11ax, the claim will need to amend to state it. ).  
With regard to claim 43 and 49, Nayeb teaches: wherein the plurality of APs are configured to coordinate beamforming transmissions (paragraph 73).  
With regard to claim 44 and 50, Nayeb teaches: wherein the information further comprises: a first RSSI associated with a first AP of the plurality of APs; and a second RSSI associated with a second AP of the plurality of APs (paragraphs 115, 118 and 142).  

With regard to claim 46 and 52, Srinivasa also teaches: wherein, to transmit the MAC header, the processing system is further configured to: transmit a packet comprising the MAC header to at least one AP of the plurality of APs via the transceiver (paragraph 59).  

Conclusion








THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




3/10/2022
/MARCUS SMITH/Primary Examiner, Art Unit 2419